DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 17/274,181 filed on June 28, 2022. Claims 1 to 20 are currently pending with the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 9-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromage et al. (WO 2019043352 A1) hereinafter Bromage, in view of Ilyas et al. (WO 2012092669 A1) hereinafter Ilyas, and further in view of Cao et al. (WO 2014146265 A1) hereinafter Cao.
As to claim 1:
Bromage discloses:
A computer-implemented method comprising: 
storing trained weights of a neural network [Paragraph 0006 teaches input nodes each connected to a plurality of hidden nodes, each input node representing an associated attribute value of one of a plurality of predefined attribute types, each connection having an associated weight embodying a strength of connection between the corresponding nodes as trained for the particular user. Paragraph 0055 teaches the inference model data 11 1 consists of a set of trained sub -models 113, hidden state matrices of double-precision values. Paragraph 0033 teaches each sub-model 113 defines a structured set of trained parameter values, corresponding to a respective attribute type and defining a plurality of trained weights between a plurality of input nodes and a plurality of hidden nodes of the artificial neural network. Note: Matrices with stored trained weights of a neural network reads on the claimed storing trained weights of a neural network.] defining probability values indicative of machine-learned likelihood of association between each pair of a plurality of metadata tags [Paragraph 0006 teaches storing, in a memory, data defining a trained neural network including a plurality of input nodes each connected to a plurality of hidden nodes, each input node representing an associated attribute value of one of a plurality of predefined attribute types, each connection having an associated weight embodying a strength of connection between the corresponding nodes as trained for the particular user, and wherein each set of input nodes corresponding to the same attribute type forms a respective sub -model of the neural network, each sub-model consisting a hidden state matrix of trained weights between the associated set of input nodes and said plurality of hidden nodes. Paragraph 0032 teaches the inference model data 111 may be trained by training module 117 of a machine learning module 1 19 at a server 121 remote from the receiver 103 (e.g. communicatively coupled to the head end 105 or a separate back end function), which stores the inference model data 111 for substantially all the users of the system 101. Paragraph 0033 teaches the training module 117 of the machine learning module 119 generates the inference model 111 by processing training data sets from a core training data corpus 145 input to the training module 117. The inference model 11 1 is defined by a plurality of sub-models 113, matrices in this exemplary embodiment. Each sub-model 113 defines a structured set of trained parameter values, corresponding to a respective attribute type and defining a plurality of trained weights between a plurality of input nodes and a plurality of hidden nodes of the artificial neural network, each input node representing a corresponding attribute value of the respective attribute type. Paragraph 0056 teaches the training module 117 collects a training data corpus 145, for example by retrieving content (e.g. TV programme) metadata 131 from the content database 137. At step S5-5, the training module 117 processes the metadata 131 to determine all unique entity types and all unique attribute values of each entity type. For example, the training may extract entities from every TV programme metadata, such as the entity types: topics, moods, contributors, tags and quality ratings. Paragraph 0058 teaches for each training sample v passed into the model 111 (i.e. the combination of feature vectors created for each content item in the training data corpus 145), the training module 117 may: compute the probabilities of the hidden nodes and sample a hidden activation vector h from this probability distribution. Note: The trained weights associated with input nodes probabilities and probability distributions based on a training module of a machine learning module, wherein the input/training sample, such as metadata tags, into the training module has probabilities and each connection of a data structure having an associated weight embodying a strength of connection between the corresponding nodes (each pair of a plurality of metadata tags) reads on the claimed defining probability values indicative of machine-learned likelihood of association between each pair of a plurality of metadata tags.] associated with content items in a media system [Paragraph 0056 teaches the training module 117 collects a training data corpus 145, for example by retrieving content (e.g. TV programme) metadata 131 from the content database 137. At step S5-5, the training module 117 processes the metadata 131 to determine all unique entity types and all unique attribute values of each entity type. For example, the training may extract entities from every TV programme metadata, such as the entity types: topics, moods, contributors, tags and quality ratings. Note: Training data collected from a content database associated with metadata from reads on the claimed associated with content items in a media system.], wherein the neural network is trained using training samples each having a feature vector defining the metadata tags associated with a corresponding content item [Paragraph 0013 teaches The sub-models of the artificial neural network model may be trained by: collecting metadata from a database, the metadata associated with content items in the database and including attribute values of respective entity types; processing the metadata to determine all unique entity types and all unique attribute values of each entity type; creating a feature vector for each determined entity type, each feature vector defining an addressable plurality of data values corresponding to each unique attribute value of the respective entity type in the metadata. Paragraph 0033 teaches the training module 117 of the machine learning module 119 generates the inference model 111 by processing training data sets from a core training data corpus 145 input to the training module 117. The inference model 11 1 is defined by a plurality of sub-models 113, matrices in this exemplary embodiment. Each sub-model 113 defines a structured set of trained parameter values, corresponding to a respective attribute type and defining a plurality of trained weights between a plurality of input nodes and a plurality of hidden nodes of the artificial neural network Paragraph 0055 teaches the training module 117 creates a set of training samples based on the processed metadata for content items in the database 137. In this embodiment, each training sample consists of a plurality of feature vectors corresponding to the plurality of unique entity types extracted from the metadata 131. Paragraph 0056 teache the training module 117 collects a training data corpus 145, for example by retrieving content (e.g. TV programme) metadata 131 from the content database 137. At step S5-5, the training module 117 processes the metadata 131 to determine all unique entity types and all unique attribute values of each entity type. For example, the training may extract entities from every TV programme metadata, such as the entity types: topics, moods, contributors, tags and quality ratings. Note: Hidden nodes of an artificial neural network for a sub-model of an inference model, that uses training data sets (trained using trained samples), reads on the claimed the neural network is trained using training samples each having a feature vector defining the metadata tags associated with a corresponding content item because the training module creates a set of training samples based on the processed metadata for content items in the database. Each training sample consists of a plurality of feature vectors corresponding to the plurality of unique entity types extracted from the metadata.];
trained weights of the neural network [Paragraph 0006 teaches input nodes each connected to a plurality of hidden nodes, each input node representing an associated attribute value of one of a plurality of predefined attribute types, each connection having an associated weight embodying a strength of connection between the corresponding nodes as trained for the particular user. Paragraph 0055 teaches the inference model data 11 1 consists of a set of trained sub -models 113, hidden state matrices of double-precision values. Paragraph 0033 teaches each sub-model 113 defines a structured set of trained parameter values, corresponding to a respective attribute type and defining a plurality of trained weights between a plurality of input nodes and a plurality of hidden nodes of the artificial neural network. Note: Matrices with stored trained weights of a neural network reads on the claimed storing trained weights of a neural network.]

Bromage discloses some of the limitations as set forth in claim 1 but does not appear to expressly disclose storing a semantic data model defining for each one of the plurality of metadata tags, respective tree of nodes arranged in a hierarchical structure with said metadata tag as a root node and the remaining plurality of metadata tags as child nodes stemming from the root node based on the trained weights of the neural network; identifying a reference metadata tag and a target metadata tag; retrieving the tree of nodes having the reference metadata tag as a root node; determining a sequence of nodes through the retrieved tree from the root node to a-the node associated with the target metadata tag, the determined sequence defining a corresponding path through the plurality of metadata tags; and identifying a plurality of content items to recommend based on the determined sequence of metadata tags, wherein at least one of the content items to recommend is associated with a metadata tag along the path between the reference metadata tag and the target metadata tag.
Ilyas discloses:
 storing a semantic data model defining for each one of the plurality of metadata tags [Paragraph 0090 teaches an AKRM may include one or more elemental data structures 120 and one or more knowledge processing rules 130. Paragraph 00107 teaches various metadata may be associated with each of the entities (e.g., concepts and concept relationships) within the AKRM. Paragraph 00399 teaches storing data associated with elemental data structure 1906 may also store data associated with a statistical graphical model associated with elemental data structure 1906. For example, elemental data structure 1906 may be represented as a graph, with elemental concepts and elemental concept relationships encoded as node data structures and edge data structures, respectively. Paragraph 00406 teaches calculating a semantic coherence of two or more concepts in the elemental data structure may comprise using the probabilities associated with the nodes of the statistical graphical model to compute joint probabilities associated with the nodes corresponding to the two or more concepts. Note: Storing the elemental data structure (semantic data model) as part of the AKRM that represents metadata associated concepts (metadata tags) along semantic coherence reads on the claimed storing a semantic data model defining for each one of the plurality of metadata tags.], respective tree of nodes arranged in a hierarchical structure [Figure 17 and Paragraph 00103 teaches the overall organization of the AKRM data model stored as elemental data structure 120 in system 100 may be encoded as a faceted data structure, wherein conceptual entities are related explicitly in hierarchies (extrinsic relationships), as well as joined in sets to create complex concepts (intrinsic relationships). Note: Nodes as illustrated in Fig.17 arranged in a hierarchical structure reads on the claimed respective tree of nodes arranged in a hierarchical structure.] with said metadata tag as a root node and the remaining plurality of metadata tags as child nodes stemming from the root node based on weights [Paragraph 00413 teaches the graphical model may be modified by assigning a probability corresponding to the semantic coherence of the elemental component to a graphical component of the graphical model… graphical component may be used to determine a semantic coherence of a candidate concept or relationship. If the semantic coherence of a candidate concept exceeds a first threshold semantic coherence, the candidate concept may be added to the elemental data structure. Note: Semantic coherence (weights) that used to modify (arrange) elemental data structure by adding concepts and relationships as illustrated in Figure 17 (metadata tag as a root node and the remaining plurality of metadata tags as child nodes stemming from the root node) to the elemental data structure reads on the claimed with said metadata tag as a root node and the remaining plurality of metadata tags as child nodes stemming from the root node based on weights.];
 identifying a reference metadata tag and a target metadata tag [Paragraph 00390 teaches a KR system, such as exemplary KR system 1800 of FIG. 18, may model a KR as a graph (or network) and use various parameters associated with the graph to estimate a relevance of one concept to another concept. In some embodiments, the nodes of the graph may correspond to the concepts of the KR, and the edges of the graph may correspond to the relationships among the concepts. In some embodiments, the graph may be directed. Though, in some embodiments, some or all of the edges may be undirected. In some embodiments, system 1800 may estimate a relevance of a first concept to a second concept as a shortest path length, an average path length, or a number of paths from the first concept to the second concept. In some embodiments, system 1800 may estimate a relevance of a first concept to a second concept as a function of the shortest path length, average path length, and/or number of paths. Note: Estimating a relevance of a first concept (reference metadata tag) to a second concept (target metadata tag) as a function of the shortest path length, average path length, and/or number of paths reads on the claimed identifying a reference metadata tag and a target metadata tag.]; 
retrieving the tree of nodes having the reference metadata tag as a root node [Paragraph 0389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or relationships in the KR, such as a relevance of one concept in the KR to another concept in the KR, or a relevance of a concept in the KR to a concept in which the user has expressed interest. For example, an individual may be interested in information regarding leading goal scorers in the history of international soccer. The individual may submit a query, such as "all-time leading goal scorers," to a KR system containing information about soccer. Based on the query, a KR system may identify or generate an active concept in the KR that is relevant to the query. The KR system may then identify additional concepts in the KR that are relevant to the active concept. Because the number of concepts relevant to the active concept may be very high, the KR system may seek to distinguish more relevant concepts from less relevant concepts, and return to the user information related to a certain number of the more relevant concepts. Paragraph 00390 teaches a KR system, such as exemplary KR system 1800 of FIG. 18, may model a KR as a graph (or network) and use various parameters associated with the graph to estimate a relevance of one concept to another concept. In some embodiments, the nodes of the graph may correspond to the concepts of the KR, and the edges of the graph may correspond to the relationships among the concepts. In some embodiments, the graph may be directed. Though, in some embodiments, some or all of the edges may be undirected. Note: An undirected graph tree with nodes of the graph (tree) corresponding to concepts (metadata tags) of the KR and the edges of the graph corresponding to the relationships among the concepts (metatdata tags) reads on the claimed retrieving the tree of nodes having the reference metadata tag as a root node  because a graph tree being an undirected graph having any node as the root node allows for the active concept identified from the query that exist in the KR is interpreted to be the claimed reference metadata tag and the node associated with the active concept in the KR is interpreted to be the claimed root node. In other words, the cited using various parameters associated with the graph to estimate a relevance of one concept to another concept is interpreted to must include retrieving the graph (dtree of nodes) to estimate a relevance of one concept (reference metadata tag) to another concept (metadata tag).]
determining a sequence of nodes through the retrieved tree from the root node to the node associated with the target metadata tag, the determined sequence defining a corresponding path through the plurality of metadata tags; [Paragraph 0389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or relationships in the KR, such as a relevance of one concept in the KR to another concept in the KR, or a relevance of a concept in the KR to a concept in which the user has expressed interest. For example, an individual may be interested in information regarding leading goal scorers in the history of international soccer. The individual may submit a query, such as "all-time leading goal scorers," to a KR system containing information about soccer. Based on the query, a KR system may identify or generate an active concept in the KR that is relevant to the query. The KR system may then identify additional concepts in the KR that are relevant to the active concept. Because the number of concepts relevant to the active concept may be very high, the KR system may seek to distinguish more relevant concepts from less relevant concepts, and return to the user information related to a certain number of the more relevant concepts. Paragraph 0390 teaches a KR system, such as exemplary KR system 1800 of FIG. 18, may model a KR as a graph (or network) and use various parameters associated with the graph to estimate a relevance of one concept to another concept. In some embodiments, the nodes of the graph may correspond to the concepts of the KR, and the edges of the graph may correspond to the relationships among the concepts. In some embodiments, the graph may be directed. Though, in some embodiments, some or all of the edges may be undirected. In some embodiments, system 1800 may estimate a relevance of a first concept to a second concept as a shortest path length, an average path length, or a number of paths from the first concept to the second concept. In some embodiments, system 1800 may estimate a relevance of a first concept to a second concept as a function of the shortest path length, average path length, and/or number of paths. Paragraph 00552-00553 teaches computing joint probability… let t.sub.t and t.sub.k be two nodes from G. In some embodiments, to estimate Pr{user identifies t.sub.t and t.sub.k), we may make some assumptions Paragraph 00555 teaches we use f. .Math.** t.sub.k to denote the event that a user identifies interests in t.sub.k through all the paths from t.sub.; to t.sub.k. We use Pr(t.sub.t fi t.sub.k) to denote Pr(user identifies t.sub.tand t.sub.k) for simplicity. By a path, we mean it is a list of directed edges such that the end node of an edge except the last one is the start node of its immediate successor. It also implies a sequence of concepts in which a user identifies interests with an order.  Note: Estimating a relevance of a first concept (reference metadata tag) to a second concept (the node associated with the target metadata tag) as a function of the shortest path length, average path length, and/or number of paths must include reading path information from the cited graph (data structure). A calculation of joint probability revealing a list of directed edges such that the end node of an edge except the last one is the start node (root node) of its immediate successor and a sequence of concepts (a sequence of nodes through the retrieved tree) in which a user identifies interests with an order is interpreted to read on the claimed determining a sequence of nodes through the retrieved tree from the root node to the node associated with the target metadata tag, the determined sequence defining a corresponding path through the plurality of metadata tags.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bromage, by incorporating displaying shortcuts to recommendations based on paths in a tree structure on a mobile device, as taught by Ilyas (Paragraph 0090, 00103, 00107, Figure 17, 0389, 00390, 00399, 00406, 00413n 00552-00553, and 00555), because both applications are directed to data structure and content discovery; provides provide improved support for "possibility", i.e., creating representations of entirely new knowledge out of existing data (see Ilyas Paragraph 0087).

Bromage and Ilyas discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose identifying a plurality of content items to recommend based on the determined sequence of metadata tags, wherein at least one of the content items to recommend is associated with a metadata tag along the path between the reference metadata tag and the target metadata tag.
 Cao discloses:
identifying a plurality of content items to recommend based on the determined sequence of metadata tags, wherein at least one of the content items to recommend is associated with a metadata tag along the path between the reference metadata tag and the target metadata tag [Figures 4, 5, and Paragraph 0059 teaches by way of example, BBC websites has a tree structure, and if the user browsed mostly bbc.com/sport, then bbc.com/sport is recommended. However, if the user browsed bbc.com/sport and bbc.com/news equally, bbc.com is recommended. Paragraph 0063 teaches the system 100 applies the same approach to an OS home screen, an application directory, or an application store that has a tree structure. By way of example, the system 100 displays on a mobile device home screen six shortcuts to only six mostly used applications, instead of showing all available mobile applications. Note: The example of displaying six shortcuts to only six mostly used applications reads on the claimed identifying a plurality of content items to recommend because, in the context of the cited prior art, mostly used applications indicates a higher amount of user interest in those applications, therefore they are recommended. To further elaborate, in the context of the cited prior art, the mostly used applications are recommended using the process used in recommending bbc.com/sport or bbc.com/home based on usage information. The process includes bbc.com to bbc.com/sport (Figures 4 and 5) leading to a recommendation of bbc.com/sport or bbc.com/home (sequence of metadata tags), which results in recommending bbc.com/sport or bbc.com/home based on usage information and in the tree structure and bbc.com/sport or bbc.com shortcuts displayed on a mobile device based on usage or mostly used shortcuts.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bromage and Ilyas, by incorporating displaying shortcuts to recommendations based on paths in a tree structure on a mobile device, as taught by Cao (Figures 4, 5, Paragraph 0059, and 0063), because all three applications are directed to data structure and content discovery; incorporating displaying shortcuts to recommendations based on paths in a tree structure on a mobile device improves user experience by recommending favorable websites that better fit the user's expectation (see Cao Paragraph 0111).

Claims 19 and 20 are similarly rejected because it is similar in scope.

As to claim 2:
Bromage discloses:
The method of claim 1, wherein each tree of nodes is generated by calculating an affinity between a root metadata tag of the plurality of metadata tags and each other metadata tag of the plurality of metadata tags based on the machine-learning likelihood of associations from the trained neural network [Figures 4A and 4B are a schematic illustration of an inference model of the present embodiment, referred to as a Correlational Restricted Boltzmann Machine (CRBM) model. Figure 4B schematically illustrates the basic structure of an individual sub-model 113 of the inference model 111 shown in Figure 4 A. The inference model 111 of the present embodiment enables machine learning of relationships among a number of different types of input data. For example, the CRBM model 111 of the present exemplary embodiment allows observations o of different types of TV programme metadata 131 in the content database 137, such as topics t, contributors c, moods m, tags g and quality ratings r…  As shown in Figure 4, each type of observation (entity) consists of a corresponding number of nodes vi.sub....v.sub.N representing the existence of particular values of the corresponding type of entity in the database 137. The CRBM inference model 111 also has a number of hidden nodes hi...h.sub.n, representing the hidden information. Every node in each observation set vi.sub....v.sub.No has a link connecting to every node hi...h.sub.Nh in the hidden layer and every such link is associated with a weight value. Each weight w is a learned parameter value that represents how strong a visible node is related to a hidden node. Note: Figure 4A and 4B representing a generated tree of nodes based on every machine learning of relationship links (between) metadata observations tags as h-nodes or hidden nodes (root metadata tags) and different types of metadata as v-nodes (and each other metadata tag of plurality of metadata tags) reads on the claimed, wherein each tree of nodes is generated by calculating an affinity between a root metadata tag of the plurality of metadata tags and each other metadata tag of the plurality of metadata tags based on the machine-learning likelihood of associations from the trained neural network.]

As to claim 3:
Bromage discloses:
The method of claim 2, wherein each feature vector comprises binary values each representative of the presence of a corresponding one of the plurality of metadata tags as defined for the content item [Paragraph 0057 teaches each training sample consists of a plurality of feature vectors corresponding to the plurality of unique entity types extracted from the metadata 131. Each feature vector defines a plurality of binary values corresponding to each unique attribute value of the respective entity type in the metadata. The binary values identify the association between the attribute values and the corresponding content item].

As to claim 4:
Bromage, Ilyas, and Cao discloses most of the limitations as set forth in claim 4, 3, 2, and 1.
Ilyas also discloses:
The method of claim 3, wherein the semantic data model includes the calculated affinity for each edge between respective pairs of nodes in the tree [Paragraph 00402 teaches if statistical graphical model 1908 contains an edge between two nodes corresponding to two concepts in elemental data structure 120, and a probability assigned to the edge exceeds a first relationship threshold, statistical engine 1902 may add a relationship corresponding to the edge to elemental data structure 120, and assign a relevance to the relationship that corresponds to the edge's probability. Paragraph 0405 teaches FIG. 14 depicts an illustrative statistical graphical model associated with a KR. The nodes of the model correspond to the concepts shown in the graph of FIG. 12. The illustrated model comprises a directed graph, wherein bidirectional edges are shown using a line with arrows on each end. A probability is associated with each node and with each edge. In order to determine a relevance of the concept "fire-truck" to the concept "alarm," statistical engine 1902 may apply statistical inference techniques to the graphical model of FIG. 14. Paragraph 0406 teaches calculating a semantic coherence of two or more concepts in the elemental data structure may comprise using the probabilities associated with the nodes of the statistical graphical model to compute joint probabilities associated with the nodes corresponding to the two or more concepts. Note: The examiner interprets a semantic coherence of two or more concepts associated with a probability assigned to the edge to read on the claimed the semantic data model includes the calculated affinity for each edge between respective pairs of nodes in the tree, wherein the probability assigned to the edge is reasonably interpreted to be the cited joint probability. The elemental data structure is interpreted to be the claimed semantic data model and edges in the elemental data structure are interpreted to be between pairs of nodes in the tree.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bromage, by incorporating displaying shortcuts to recommendations based on paths in a tree structure on a mobile device, as taught by Ilyas (Paragraph 00402, 0405, and 0406), because both applications are directed to data structure and content discovery; provides provide improved support for "possibility", i.e., creating representations of entirely new knowledge out of existing data (see Ilyas Paragraph 0087).

As to claim 6:
Bromage, Ilyas, and Cao discloses most of the limitations as set forth in claim 1.
Ilyas also discloses:
The method of claim 1, wherein the target metadata tag is determined as the metadata tag that is least similar to the reference metadata tag [Paragraph 00389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or relationships in the KR, such as a relevance of one concept in the KR to another concept in the KR, or a relevance of a concept in the KR to a concept in which the user has expressed interest. For example, an individual may be interested in information regarding leading goal scorers in the history of international soccer. The individual may submit a query, such as "all-time leading goal scorers," to a KR system containing information about soccer. Based on the query, a KR system may identify or generate an active concept in the KR that is relevant to the query. The KR system may then identify additional concepts in the KR that are relevant to the active concept. Because the number of concepts relevant to the active concept may be very high, the KR system may seek to distinguish more relevant concepts from less relevant concepts, and return to the user information related to a certain number of the more relevant concepts. Paragraph 00555 teaches we use f. .Math.** t.sub.k to denote the event that a user identifies interests in t.sub.k through all the paths from t.sub.; to t.sub.k. We use Pr(t.sub.t fi t.sub.k) to denote Pr(user identifies t.sub.tand t.sub.k) for simplicity. By a path, we mean it is a list of directed edges such that the end node of an edge except the last one is the start node of its immediate successor. It also implies a sequence of concepts in which a user identifies interests with an order. Note: The examiner interprets the claimed semantics dissimilarity to be a measure of semantics similarity. Identifying all paths for active concepts or P.sub.t to P.sub.k or additional concepts that are related to P.sub.t or active concepts and distinguishing more relevant concepts from less relevant concepts based on the identification of all paths is interpreted to read on and include the claimed determine a target feature based on semantics dissimilarity with the reference feature and the claimed identify a sequence of semantically-related features linking the reference feature to the target feature because all identified paths and an implied sequence of concepts from an active concept to one or more additional concepts as mentioned in the cited prior art are interpreted to include the identification of an active concept (reference feature) and one or more additional concept (target feature) pair(s) that are least relevant (similar or dissimilar) and their respective sequence of concepts associated with the identified paths.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bromage, by incorporating displaying shortcuts to recommendations based on paths in a tree structure on a mobile device, as taught by Ilyas (Paragraph 00389 and 00555), because both applications are directed to data structure and content discovery; provides provide improved support for "possibility", i.e., creating representations of entirely new knowledge out of existing data (see Ilyas Paragraph 0087).

As to claim 9:
Bromage, Ilyas, and Cao discloses most of the limitations as set forth in claim 1.
Ilyas also discloses:
The method of claim 1, wherein the sequence of nodes is determined by traversing the retrieved tree of nodes to determine the plurality of interconnected nodes that link the root node to a target node corresponding to the target metadata tag [Paragraph 0389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or relationships in the KR, such as a relevance of one concept in the KR to another concept in the KR, or a relevance of a concept in the KR to a concept in which the user has expressed interest. For example, an individual may be interested in information regarding leading goal scorers in the history of international soccer. The individual may submit a query, such as "all-time leading goal scorers," to a KR system containing information about soccer. Based on the query, a KR system may identify or generate an active concept in the KR that is relevant to the query. The KR system may then identify additional concepts in the KR that are relevant to the active concept. Because the number of concepts relevant to the active concept may be very high, the KR system may seek to distinguish more relevant concepts from less relevant concepts, and return to the user information related to a certain number of the more relevant concepts. Paragraph 00390 teaches a KR system, such as exemplary KR system 1800 of FIG. 18, may model a KR as a graph (or network) and use various parameters associated with the graph to estimate a relevance of one concept to another concept. In some embodiments, the nodes of the graph may correspond to the concepts of the KR, and the edges of the graph may correspond to the relationships among the concepts. In some embodiments, the graph may be directed. Though, in some embodiments, some or all of the edges may be undirected. In some embodiments, system 1800 may estimate a relevance of a first concept to a second concept as a shortest path length, an average path length, or a number of paths from the first concept to the second concept. In some embodiments, system 1800 may estimate a relevance of a first concept to a second concept as a function of the shortest path length, average path length, and/or number of paths. Paragraph 00552-00553 teaches computing joint probability… let t.sub.t and t.sub.k be two nodes from G. In some embodiments, to estimate Pr{user identifies t.sub.t and t.sub.k), we may make some assumptions. Paragraph 00555 teaches we use f. .Math.** t.sub.k to denote the event that a user identifies interests in t.sub.k through all the paths from t.sub.; to t.sub.k. We use Pr(t.sub.t fi t.sub.k) to denote Pr(user identifies t.sub.tand t.sub.k) for simplicity. By a path, we mean it is a list of directed edges such that the end node of an edge except the last one is the start node of its immediate successor. It also implies a sequence of concepts in which a user identifies interests with an order. Note: The examiner interprets estimating a relevance of a first concept (reference metadata tag) to a second concept (target metadata tag) as a function of the shortest path length, average path length, and/or number of paths must include reading (or extracting) path information from the cited elemental data structure (data structure). A calculation of joint probability revealing a list of edges such that the end node of an edge except the last one is the start node of its immediate successor and a sequence of concepts (sequence of nodes) in which a user identifies interests with an order from an elemental data structure is interpreted to read on the claimed traversing the retrieved data structure of nodes to determine the plurality of interconnected nodes that link the root node to a target node corresponding to the target metadata tag because a sequence of concepts from an elemental data structure (retrieved data structure) in which a user identifies interests with an order is interpreted to must include going from concept to concept to populate sequence of concepts. The examiner further interprets the cited sequence of concepts to read on the claimed plurality of interconnected nodes that link the root node to a target node since the cited second concept or t.sub.k (see Paragraph 00555) as a function of the shortest path is interpreted to be the claimed target node corresponding to the target metadata tag, the cited first concept or t.sub.t is interpreted to be the claimed root node, and the cited list of edges implies a sequence of concepts.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bromage, by incorporating displaying shortcuts to recommendations based on paths in a tree structure on a mobile device, as taught by Ilyas (Paragraph 0389, 00390, and 00552-00553), because both applications are directed to data structure and content discovery; provides provide improved support for "possibility", i.e., creating representations of entirely new knowledge out of existing data (see Ilyas Paragraph 0087).

As to claim 10:
Bromage, Ilyas, and Cao discloses most of the limitations as set forth in claim 1.
Ilyas also discloses:
The method of claim 1, further comprising receiving a query for one or more content items, wherein the reference metadata tag is identified based on the received query [Paragraph 0389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or relationships in the KR, such as a relevance of one concept in the KR to another concept in the KR, or a relevance of a concept in the KR to a concept in which the user has expressed interest. For example, an individual may be interested in information regarding leading goal scorers in the history of international soccer. The individual may submit a query, such as "all-time leading goal scorers," to a KR system containing information about soccer. Based on the query, a KR system may identify or generate an active concept in the KR that is relevant to the query. The KR system may then identify additional concepts in the KR that are relevant to the active concept. Because the number of concepts relevant to the active concept may be very high, the KR system may seek to distinguish more relevant concepts from less relevant concepts, and return to the user information related to a certain number of the more relevant concepts. Note: A user submitting a query for information regarding leading goal scores (content items) is interpreted to read on the claimed receiving a query for one or more content items. Identifying or generating an active concept (reference metadata tag) in the KR that is relevant to the query based on the query is interpreted to read on the claimed the reference metadata tag is identified based on the received query.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bromage, by incorporating displaying shortcuts to recommendations based on paths in a tree structure on a mobile device, as taught by Ilyas (Paragraph 0389), because both applications are directed to data structure and content discovery; provides provide improved support for "possibility", i.e., creating representations of entirely new knowledge out of existing data (see Ilyas Paragraph 0087).

As to claim 11:
Bromage, Ilyas, and Cao discloses most of the limitations as set forth in claim 10 and 1.
Ilyas also discloses:
The method of claim 10, wherein the query identifies a plurality of reference metadata tags [Paragraph 00144 teaches process 700 begins at act 710, at which an input context may be received, for example from a data consumer such as a human user or a software application. As discussed above, such a context may include a textual query or request, one or more search terms, identification of one or more active concepts, etc. Paragraph 00555 teaches we use f. .Math.** t.sub.k to denote the event that a user identifies interests in t.sub.k through all the paths from t.sub.; to t.sub.k. We use Pr(t.sub.t fi t.sub.k) to denote Pr(user identifies t.sub.tand t.sub.k) for simplicity. By a path, we mean it is a list of directed edges such that the end node of an edge except the last one is the start node of its immediate successor. It also implies a sequence of concepts in which a user identifies interests with an order. Note: A textual query identifying one or more active concepts is interpreted to read on the claimed the query identifies a plurality of reference metadata tags, wherein the plurality of active concepts and t.sub.t related to all paths leading to t.sub.k further reads on the claim query identifies a plurality of reference metadata tags. For example, A>B>D and A>B>C>D are two paths from A to D. Each path from all paths includes an A, therefore there is a plurality of A’s (reference metadata tags).], and wherein the method further comprises: determining, for each reference metadata tag, a candidate target metadata tag that is least similar to the reference metadata tag [Paragraph 00389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or relationships in the KR, such as a relevance of one concept in the KR to another concept in the KR, or a relevance of a concept in the KR to a concept in which the user has expressed interest. For example, an individual may be interested in information regarding leading goal scorers in the history of international soccer. The individual may submit a query, such as "all-time leading goal scorers," to a KR system containing information about soccer. Based on the query, a KR system may identify or generate an active concept in the KR that is relevant to the query. The KR system may then identify additional concepts in the KR that are relevant to the active concept. Because the number of concepts relevant to the active concept may be very high, the KR system may seek to distinguish more relevant concepts from less relevant concepts, and return to the user information related to a certain number of the more relevant concepts. Paragraph 00555 teaches we use f. .Math.** t.sub.k to denote the event that a user identifies interests in t.sub.k through all the paths from t.sub.; to t.sub.k. We use Pr(t.sub.t fi t.sub.k) to denote Pr(user identifies t.sub.tand t.sub.k) for simplicity. By a path, we mean it is a list of directed edges such that the end node of an edge except the last one is the start node of its immediate successor. It also implies a sequence of concepts in which a user identifies interests with an order. Note: The examiner interprets the claimed least similar to be least similar in semantic similarity or relevancy. Identifying all paths for active concepts or P.sub.t (each reference metadata tag) to P.sub.k or additional concepts (candidate target metadata tag) that are related to P.sub.t or active concepts is interpreted to include the claimed determining, for each reference metadata tag, a candidate target metadata tag that is least similar to the reference metadata tag because the cited distinguish more relevant concepts from less relevant concepts is interpreted to must include a similar concept compared to the active concept as part of the identification of all paths for between active concepts and other related concepts.]; and identifying the pair of reference and target metadata tags that are least similar, wherein the sequence of metadata tags is determined from the identified pair of least similar reference and target metadata tags [Paragraph 00389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or relationships in the KR, such as a relevance of one concept in the KR to another concept in the KR, or a relevance of a concept in the KR to a concept in which the user has expressed interest. For example, an individual may be interested in information regarding leading goal scorers in the history of international soccer. The individual may submit a query, such as "all-time leading goal scorers," to a KR system containing information about soccer. Based on the query, a KR system may identify or generate an active concept in the KR that is relevant to the query. The KR system may then identify additional concepts in the KR that are relevant to the active concept. Because the number of concepts relevant to the active concept may be very high, the KR system may seek to distinguish more relevant concepts from less relevant concepts, and return to the user information related to a certain number of the more relevant concepts. Paragraph 00555 teaches we use f. .Math.** t.sub.k to denote the event that a user identifies interests in t.sub.k through all the paths from t.sub.; to t.sub.k. We use Pr(t.sub.t fi t.sub.k) to denote Pr(user identifies t.sub.tand t.sub.k) for simplicity. By a path, we mean it is a list of directed edges such that the end node of an edge except the last one is the start node of its immediate successor. It also implies a sequence of concepts in which a user identifies interests with an order. Note: The examiner interprets the claimed least similar to be least similar in semantic similarity or relevancy. Identifying all paths for active concepts or P.sub.t to P.sub.k or additional concepts that are related to P.sub.t or active concepts is interpreted to must include the claimed identifying the pair of reference and target metadata tags that are least similar, wherein the sequence of metadata tags is determined from the identified pair of least similar reference and target metadata tags because all identified paths and an implied sequence of concepts from an active concept to one or more additional concepts as mentioned in the cited prior art are interpreted to include the identification of an active concept and one or more additional concept pair(s) that are least relevant (similar) and their respective sequence of concepts associated with the identified paths.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bromage, by incorporating displaying shortcuts to recommendations based on paths in a tree structure on a mobile device, as taught by Ilyas (Paragraph 00144, 0389, and 00555), because both applications are directed to data structure and content discovery; provides provide improved support for "possibility", i.e., creating representations of entirely new knowledge out of existing data (see Ilyas Paragraph 0087).

As to claim 12:
Bromage, Ilyas, and Cao discloses most of the limitations as set forth in claim 10 and 1.
Ilyas also discloses:
The method of claim 10, wherein the query identifies a plurality of reference metadata tags [Paragraph 00144 teaches process 700 begins at act 710, at which an input context may be received, for example from a data consumer such as a human user or a software application. As discussed above, such a context may include a textual query or request, one or more search terms, identification of one or more active concepts, etc. Paragraph 00555 teaches we use f. .Math.** t.sub.k to denote the event that a user identifies interests in t.sub.k through all the paths from t.sub.; to t.sub.k. We use Pr(t.sub.t fi t.sub.k) to denote Pr(user identifies t.sub.tand t.sub.k) for simplicity. By a path, we mean it is a list of directed edges such that the end node of an edge except the last one is the start node of its immediate successor. It also implies a sequence of concepts in which a user identifies interests with an order. Note: A textual query identifying one or more active concepts is interpreted to read on the claimed the query identifies a plurality of reference metadata tags, wherein the plurality of active concepts and t.sub.t related to all paths leading to t.sub.k is further reads on the claim query identifies a plurality of reference metadata tags. For example, A>B>D and A>B>C>D are two paths from A to D. Each path from all paths includes an A, therefore there is a plurality of A’s (reference metadata tags).], and wherein the method further comprises extracting a corresponding path that spans each pair of identified reference metadata tags [Figure 17 and Paragraph 00389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or relationships in the KR, such as a relevance of one concept in the KR to another concept in the KR, or a relevance of a concept in the KR to a concept in which the user has expressed interest. For example, an individual may be interested in information regarding leading goal scorers in the history of international soccer. The individual may submit a query, such as "all-time leading goal scorers," to a KR system containing information about soccer. Based on the query, a KR system may identify or generate an active concept in the KR that is relevant to the query. The KR system may then identify additional concepts in the KR that are relevant to the active concept. Because the number of concepts relevant to the active concept may be very high, the KR system may seek to distinguish more relevant concepts from less relevant concepts, and return to the user information related to a certain number of the more relevant concepts. Paragraph 00555 teaches we use f. .Math.** t.sub.k to denote the event that a user identifies interests in t.sub.k through all the paths from t.sub.; to t.sub.k. We use Pr(t.sub.t fi t.sub.k) to denote Pr(user identifies t.sub.tand t.sub.k) for simplicity. By a path, we mean it is a list of directed edges such that the end node of an edge except the last one is the start node of its immediate successor. It also implies a sequence of concepts in which a user identifies interests with an order. Note: The examiner interprets the claimed extracting a corresponding path that spans each pair of identified reference metadata tags to be extracting, from a graph, a path from one reference metadata tag (node) to other metadata tags (another node). Therefore, all the paths from t.sub (plurality of reference metadata tags).t to t.sub.k (other metadata tags), for example, the paths illustrated in Fig. 17 of the cited prior, reasonably includes the claimed a corresponding path that spans each pair of identified reference metadata tags.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bromage, by incorporating displaying shortcuts to recommendations based on paths in a tree structure on a mobile device, as taught by Ilyas (Paragraph 00144, 0389, and 00555), because both applications are directed to data structure and content discovery; provides provide improved support for "possibility", i.e., creating representations of entirely new knowledge out of existing data (see Ilyas Paragraph 0087).

As to claim 13:
Bromage, Ilyas, and Cao discloses most of the limitations as set forth in claim 10 and 1.
Ilyas also discloses:
The method of claim 10, wherein the query identifies a plurality of reference metadata tags [Paragraph 00144 teaches process 700 begins at act 710, at which an input context may be received, for example from a data consumer such as a human user or a software application. As discussed above, such a context may include a textual query or request, one or more search terms, identification of one or more active concepts, etc. Paragraph 00555 teaches we use f. .Math.** t.sub.k to denote the event that a user identifies interests in t.sub.k through all the paths from t.sub.; to t.sub.k. We use Pr(t.sub.t fi t.sub.k) to denote Pr(user identifies t.sub.tand t.sub.k) for simplicity. By a path, we mean it is a list of directed edges such that the end node of an edge except the last one is the start node of its immediate successor. It also implies a sequence of concepts in which a user identifies interests with an order. Note: A textual query identifying one or more active concepts is interpreted to read on the claimed the query identifies a plurality of reference metadata tags, wherein the plurality of active concepts and t.sub.t related to all paths leading to t.sub.k is further reads on the claim query identifies a plurality of reference metadata tags. For example, A>B>D and A>B>C>D are two paths from A to D. Each path from all paths includes an A, therefore there is a plurality of A’s (reference metadata tags).], and wherein the method further comprises determining calculated affinities of all candidate pairs of unique metadata tags based on the retrieved tree of nodes, and extracting a path that spans from the pair of metadata tags determined as having the greatest contrast [Paragraph 00100 teaches an object may be any item in the real physical or virtual world that can be described by concepts (for instance, examples of objects are documents, web pages, people, etc.). For example, a person in the real world could be represented in the abstract by a concept labeled "Bob". Paragraph 00402 teaches if statistical graphical model 1908 contains an edge between two nodes corresponding to two concepts in elemental data structure 120, and a probability assigned to the edge exceeds a first relationship threshold, statistical engine 1902 may add a relationship corresponding to the edge to elemental data structure 120, and assign a relevance to the relationship that corresponds to the edge's probability. Paragraph 0405 teaches FIG. 14 depicts an illustrative statistical graphical model associated with a KR. The nodes of the model correspond to the concepts shown in the graph of FIG. 12. The illustrated model comprises a directed graph, wherein bidirectional edges are shown using a line with arrows on each end. A probability is associated with each node and with each edge. In order to determine a relevance of the concept "fire-truck" to the concept "alarm," statistical engine 1902 may apply statistical inference techniques to the graphical model of FIG. 14. Paragraph 0406 teaches calculating a semantic coherence of two or more concepts in the elemental data structure may comprise using the probabilities associated with the nodes of the statistical graphical model to compute joint probabilities associated with the nodes corresponding to the two or more concepts. Paragraph 00552-00553 teaches computing joint probability… let t.sub.t and t.sub.k be two nodes from G. In some embodiments, to estimate Pr{user identifies t.sub.t and t.sub.k), we may make some assumptions Paragraph 00555 teaches we use f. .Math.** t.sub.k to denote the event that a user identifies interests in t.sub.k through all the paths from t.sub.; to t.sub.k. We use Pr(t.sub.t fi t.sub.k) to denote Pr(user identifies t.sub.tand t.sub.k) for simplicity. By a path, we mean it is a list of directed edges such that the end node of an edge except the last one is the start node of its immediate successor. It also implies a sequence of concepts in which a user identifies interests with an order. Paragraph 00556 teaches …probability related to paths. Note: The examiner interprets the claimed pair of metadata tags determined as having the greatest contrast to be pairs of metadata tags that include a reference metadata tag and a candidate target metadata tag that are least similar based on a similarity. Therefore, the cited active concepts and additional concepts that are least relevant associated with the probability (affinity) calculation for all paths is interpreted to must include the claimed determining calculated affinities of all candidate pairs of unique metadata tags based on the retrieved tree of nodes. Included in the cited all paths, the examiner reasonably interprets there exist a probability calculation that indicates an active concept and any one of the additional concepts has the greatest contrast when compared to an active concept and another one of the additional concepts. The elemental data structure used to calculate joint probability is interpreted to include the claimed retrieved tree of nodes.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bromage, by incorporating displaying shortcuts to recommendations based on paths in a tree structure on a mobile device, as taught by Ilyas (Paragraph 00100, 00402, 0405, 0406, 00552-00553, 00555, and 00556), because both applications are directed to data structure and content discovery; provides provide improved support for "possibility", i.e., creating representations of entirely new knowledge out of existing data (see Ilyas Paragraph 0087).


As to claim 14:
Bromage, Ilyas, and Cao discloses most of the limitations as set forth in claim 10 and 1.
Ilyas also discloses:
The method of claim 10, further comprising generating the query for one or more content items based on one or more identified content items, wherein the generated query identifies one or more reference metadata tags associated with the identified content items [Paragraph 00100 teaches n object may be any item in the real physical or virtual world that can be described by concepts (for instance, examples of objects are documents, web pages, people, etc.). For example, a person in the real world could be represented in the abstract by a concept labeled "Bob". The information in a domain to be described, classified or analyzed may relate to virtual or physical objects, processes, and relationships between such information. In some exemplary embodiments, complex KRs as described herein may be used in the classification of content residing within Web pages. Paragraph 00389 teaches a user of a knowledge representation (K ), such as an elemental data structure, may wish to ascertain information about concepts and/or relationships in the KR, such as a relevance of one concept in the KR to another concept in the KR, or a relevance of a concept in the KR to a concept in which the user has expressed interest. For example, an individual may be interested in information regarding leading goal scorers in the history of international soccer. The individual may submit a query, such as "all-time leading goal scorers," to a KR system containing information about soccer. Based on the query, a KR system may identify or generate an active concept in the KR that is relevant to the query. Note: A submitted query is interpreted to be the claimed generated query for one or more content items, wherein content items and content nodes in a KR are interpreted to be the claimed identified content items. The submitted query identifies or generate an active concept (reference metadata tags) in the KR that is relevant to the query, wherein the cited active concepts are interpreted to be the cited concepts associated with content items and content nodes for the submitted query. Therefore, active concepts associated with submitted or generated query interpreted to be the concepts associated with content items and content nodes is interpreted to read on the claimed generated query identifies one or more reference metadata tags associated with the identified content items.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bromage, by incorporating displaying shortcuts to recommendations based on paths in a tree structure on a mobile device, as taught by Ilyas (Paragraph 00100 and 00389), because both applications are directed to data structure and content discovery; provides provide improved support for "possibility", i.e., creating representations of entirely new knowledge out of existing data (see Ilyas Paragraph 0087).

As to claim 15:
Bromage, Ilyas, and Cao discloses most of the limitations as set forth in claim 1.
Cao also discloses:
The method of claim 1, wherein the data structure comprises a binary tree of nodes [FIG. 4 a diagram of a hierarchical structure of a website, according to one embodiment. By way of example, BBC websites has a tree structure. A user can browse from bbc.com, and then sub-websites bbc.com.cn or bbc.com.uk. Following the latter link, the user then browses deeper into bbc.co.uk/news and bbc.co.uk news/uk-20284124. Note: The trees of Figure 4 are shown as binary tree data structures.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ilyas, by incorporating binary tree data structures, as taught by Cao (Figures 4), because both applications are directed to data structure and content discovery; incorporating binary tree data structures improves user experience by recommending favorable websites that better fit the user's expectation (see Cao Paragraph 0111).

As to claim 16:
Bromage, Ilyas, and Cao discloses most of the limitations as set forth in claim 1.
Cao also discloses:
The method of claim 1, further comprising generating a graphical user interface of a content receiver including user- selectable elements linked to content items based on the determined sequence of metadata tags [Paragraph 0032 teaches the system 100 classifies resource items based, at least in part, on one or more features such as category, keywords, tags, item type, information source, item location, etc., into a tree structure. The system 100 then processes the features to calculate usage/consumption information (e.g., browsing, downloading, checking out, etc.) associated with the one or more items/nodes, such as usage counts, score, energy with respect to the root node, patent nodes, sibling nodes, child nodes, etc. The system 100 then ranks the nodes based upon the calculated usage counts, score, energy, and recommends the favorite resources (e.g., websites at personalized favorite granularity levels) accordingly. Figures 4, 5, and Paragraph 0059 teaches by way of example, BBC websites has a tree structure, and if the user browsed mostly bbc.com/sport, then bbc.com/sport is recommended. However, if the user browsed bbc.com/sport and bbc.com/news equally, bbc.com is recommended. Paragraph 0063 teaches the system 100 applies the same approach to an OS home screen, an application directory, or an application store that has a tree structure. By way of example, the system 100 displays on a mobile device home screen six shortcuts to only six mostly used applications, instead of showing all available mobile applications. Paragraph 0064 teaches by way of example, the system 100 shows only six mostly viewed series by the user as "House of Cards," "Breaking Bad," "MasterChef," etc. in the Netflix® video check-out page. Note: Displaying six shortcuts (user- selectable elements linked to content items) to only six mostly used applications on a mobile device screen is interpreted to read on the claimed generating a graphical user interface of a content receiver including user- selectable elements linked to content items based on the determined sequence of metadata tags. The examiner interprets the cited recommendations to result from processing associated with system 100 involving usage counts to determine and display six mostly used applications on a mobile device screen (user interface). The user receiving six mostly viewed series is interpreted to be the claimed content receiver.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ilyas, by incorporating displaying shortcuts to recommendations based on paths in a tree structure on a mobile device, as taught by Cao (Figures 4, 5, Paragraph 0032, 0059, and 0063), because both applications are directed to data structure and content discovery; incorporating displaying shortcuts to recommendations based on paths in a tree structure on a mobile device improves user experience by recommending favorable websites that better fit the user's expectation (see Cao Paragraph 0111).

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromage et al. (WO 2019043352 A1) hereinafter Bromage, in view of Ilyas et al. (WO 2012092669 A1) hereinafter Ilyas, in view of Cao et al. (WO 2014146265 A1) hereinafter Cao, and further in view of Aggarwal et al. (U.S. Patent No.: 6360227 B1) hereinafter Aggarwal.
As to claim 5:
Bromage, Ilyas, and Cao discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose the method of claim 1, further comprising generating a semantic data model defining, for each one of the unique metadata tags, a corresponding data structure of associated metadata tags stemming from a reference metadata tag, m a hierarchical order from most similar to least similar.
Aggarwal discloses:
The method of claim 1, wherein the associated metadata tags stemming from a root node are arranged in a hierarchical order from most similar to least similar to the metadata tag associated with the root node [Column 1 Lines 34-46 teach each node in the tree may be labeled with a subject category. Edges of the tree connect higher level nodes or parent nodes with lower level nodes or child nodes. A special node in a tree hierarchy is designated as the root node or null node. The root node has only outgoing edges (no incoming edges) and corresponds to the 0.sup.th or highest level of the tree. The level of a node is determined by the number of edges along a path connecting the node with the root node. The lowest level nodes of a tree are referred to as leaf nodes. Thus, a tree hierarchy may be used as a classification of information with the root node being the coarsest (all inclusive) classification and the leaf nodes being the finest classification. FIG. 8 illustrates an exemplary graph taxonomy which is more general than a tree taxonomy. Column 11 Lines 49-67 teach Fig. 10 illustrates a method for recommending to a user N subject categories which are labels of leaf nodes of a graph taxonomy generated as described in the foregoing. Further, the N subject categories recommended to a user may be ranked by relative importance. In step 1002 a similarity measure (e.g. a cosine coefficient) may be calculated between a test document D and each of a set of leaf nodes of a graph taxonomy. The test document may, for example, be provided by a user. Based on the result of step 1002, N leaf nodes, say L(1), . . . , L(N), may be chosen in step 1004. The nodes chosen in step 1004 may be the N leaf nodes bearing the highest similarity (having the shortest distance) to test document D. In steps 1006, 1008, 1010, 1012, 1014, 1016, 1018, 1020, 1022 the relative importance of the recommended subject categories which label nodes L(1), . . . , L(N) may be determined. In other words, recommended subject categories, which label nodes L(1), . . . , L(N) may be ranked according their relative importance. Note: The tree taxonomy of Figure 8 is interpreted to read on the claimed associated metadata tags stemming from a root node are arranged in a hierarchical order from most similar to least similar to the metadata tag associated with the root node because the cited each node in the tree labeled with a subject category (metadata tag). Therefore, Figure 8 shows each node is unique and connections from the root node (or any node) to sub nodes are associated with the root node. The tree is hierarchical and leaf nodes bearing the highest similarity (having the shortest distance) is interpreted to read on the claimed most similar to least similar, wherein the cited highest similarity is interpreted to be a highest semantic similarity, which further reads on the hierarchical tree with leaf nodes of Fig. 8 reading on the claimed semantic data model.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bromage, Ilyas, and Cao, by incorporating in hierarchal tree with subject categories that depict an hierarchical order from most similar to least similar, as taught by Aggarwal (Column 1 Lines 34-46, FIG. 8, 10, and Column 11 Lines 49-67), because all four applications are directed to data structure and content discovery; incorporating in hierarchal tree with subject categories that depict an hierarchical order from most similar to least similar provides users quicker access to relevant documents or data records (see Aggarwal Column 1 Lines 22-23).

As to claim 7:
Bromage, Ilyas, and Cao discloses all of the limitations as set forth in claim 6 and 1 but does not appear to expressly disclose the method of claim 6, wherein the least similar metadata tag is calculated based on a depth level of the metadata tag in the retrieved data structure.
Aggarwal discloses:
The method of claim 6, wherein the least similar metadata tag is calculated based on a depth level of the metadata tag in the retrieved tree of nodes [Column 11 Lines 49-67 teach Fig. 10 illustrates a method for recommending to a user N subject categories which are labels of leaf nodes of a graph taxonomy generated as described in the foregoing. Further, the N subject categories recommended to a user may be ranked by relative importance. In step 1002 a similarity measure (e.g. a cosine coefficient) may be calculated between a test document D and each of a set of leaf nodes of a graph taxonomy. The test document may, for example, be provided by a user. Based on the result of step 1002, N leaf nodes, say L(1), . . . , L(N), may be chosen in step 1004. The nodes chosen in step 1004 may be the N leaf nodes bearing the highest similarity (having the shortest distance) to test document D. In steps 1006, 1008, 1010, 1012, 1014, 1016, 1018, 1020, 1022 the relative importance of the recommended subject categories which label nodes L(1), . . . , L(N) may be determined. In other words, recommended subject categories, which label nodes L(1), . . . , L(N) may be ranked according their relative importance. Note: The cited nodes chosen in step 1004 may be the N leaf nodes bearing the highest similarity (having the shortest distance) is interpreted to read on the claimed the least similar metadata tag is calculated based on a depth level of the metadata tag in the retrieved data structure because the distance is interpreted to be similar in scope to depth level. Therefore, in the context of the cited prior art, although not explicitly stated, nodes having the longest distance have the lowest (least) similarity which is interpreted to must include the claimed calculated least similar subject category label (metadata tag).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bromage, Ilyas, and Cao, by incorporating in hierarchal tree with subject categories that depict an hierarchical order from most similar to least similar, as taught by Aggarwal (Column 1 Lines 34-46, FIG. 8, 10, and Column 11 Lines 49-67), because all four applications are directed to data structure and content discovery; incorporating in hierarchal tree with subject categories that depict an hierarchical order from most similar to least similar provides users quicker access to relevant documents or data records (see Aggarwal Column 1 Lines 22-23).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromage et al. (WO 2019043352 A1) hereinafter Bromage, in view of Ilyas et al. (WO 2012092669 A1) hereinafter Ilyas, in view of Cao et al. (WO 2014146265 A1) hereinafter Cao, and further in view of Lastra Diaz et al. (U.S. Publication No.: 20160179945 A1) hereinafter Lastra Diaz.
As to claim 8:
Bromage, Ilyas, and Cao discloses all of the limitations as set forth in claim 1 and 6 but does not appear to expressly disclose the method of claim 6, wherein the least similar metadata tag is calculated based on a sum of calculated affinities of metadata tags along respective candidate paths through the data structure of associated metadata tags.
 Lastra Diaz discloses:
The method of claim 6, wherein the least similar metadata tag is calculated based on a sum of calculated affinities of metadata tags along respective candidate paths through the retrieved tree of nodes [FIG. 6 shows a tree-like ontology with the edge weights defined as the difference of Information Content (IC) values between its extreme nodes. Paragraph 0105 teaches the necessity to compare semantic concepts has motivated the development of many semantic distances and similarity measures on ontologies. The distance and similarity functions are complementary functions with opposite meanings, in the sense that they produce antitone or opposite orderings, it means that for a greater similarity decreases the distance and vice versa. Any similarity function can be converted in a distance function, and vice versa; thus, we herein focus on the study of semantic distances on ontologies. Paragraph 0148 teaches despite the many semantic measures in the literature, it is broadly accepted that the Jiang-Conrath semantic distance offers some of the best results for most of the evaluated applications. Paragraph 0289 teaches the computation of pair-wise semantic distances between two ontology nodes preferably includes the computation of a weighted distance value which is the sum of the edge weights for all the edges of the populated base ontology along the shortest path joining said two ontology nodes. Paragraph 0398 equation (3) teaches the distance value is the sum of weights for all the edges along the shortest path joining the ontology nodes “a” and “b”, which can be concepts or individuals, considering the taxonomy as an unoriented graph. P(a,b) denotes all possible edge paths joining the nodes “a” and “b” within the base ontology. The edge weights are defined by the IC-value of the joint probability P(ci|cj) between any child concept ci and its parent concept cj. Note that edge weights are always positive, because the joint probability takes values in the range [0,1]. The definition of the edge weights is valid on any sort of taxonomy, and if the taxonomy is tree-like, the weights induce that d.sub.wJC mimics the classical Jiang-Conrath distance. Note: Semantic distance between ontologies (metadata tags) in a taxonomy unoriented graph (data structure) of all possible edge paths is interpreted to must include the semantic distance between of ontologies in Figure 6 and among all of the computed semantic distances in a shortest path (respective candidate paths through the data structure of associated metadata tags) must include a distance that shows greater similarity or vice versa (least similarity). The weights that are a joint probability are interpreted to be the claimed affinity and the sum of the weights is interpreted to read on the claimed a sum of calculated affinities.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bromage, Ilyas, and Cao, by incorporating semantic distance between ontologies (metadata tags) in a taxonomy unoriented graph (data structure) of all possible edge paths, as taught by Lastra Diaz (see FIG. 6, Paragraph 0105, 0148, 0289, and 0398), because all four applications are directed to data structure and content discovery; incorporating semantic distance between ontologies (metadata tags) in a taxonomy unoriented graph (data structure) of all possible edge paths improved ranking quality of the retrieved information units, and the precision and recall measure (see Lastra Diaz Paragraph 0002).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromage et al. (WO 2019043352 A1) hereinafter Bromage, in view of Ilyas et al. (WO 2012092669 A1) hereinafter Ilyas, in view of Cao et al. (WO 2014146265 A1) hereinafter Cao, and further in view of Shi et al. (U.S. Publication No.: 20130151539 A1) hereinafter Shi.
As to claim 17:
Bromage, Ilyas, and Cao discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose the method of claim 1, wherein the steps are performed by a client device and the data structure is retrieved from a remote server.
Shi discloses:
The method of claim 1, wherein the steps are performed by a server and the plurality of recommended content items are transmitted to a remote client device for output on a display [Paragraph 0019 teaches each client device 113 may generally be a computer, computing system, or computing device including functionality for communicating (e.g., remotely) over a computer network… the client applications allow a user of client device 113 to enter addresses of specific network resources to be retrieved, such as resources hosted by social networking system 100. Paragraph 0023 teaches social networking system 100 is a network addressable system that, in various example embodiments, comprises one or more physical servers as well as one or more data stores. The one or more physical servers are operably connected to Internet 120 via, by way of example, a set of routers or networking switches. Paragraph 0024 teaches the physical servers may be referred to as web server 101, although, as just described, the servers may include numerous servers hosting, for example, social networking system 100, as well as other content distribution servers, data stores, or databases. Paragraph 0031 teaches FIGS. 2 and 2A display recommended objects on the right-hand column, this disclosure contemplates the display of recommended objects in any portion of the requesting user's display. Paragraph 0033 teaches when a user at a client device such as 113a-c requests a page from web servers 101, for example, his or her profile page, the web servers transmit data to recommendation engine 112 to request recommended objects to display to the user. Note: The examiner interprets a remote client device that communicates with the social networking system 100 for resources reads on the claimed the steps are performed by a server and the plurality of recommended content items are transmitted to a remote client device for output on a display because recommend objects (plurality of recommended content items) displayed on a remote client device are results from the social networking system on physical servers.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bromage, Ilyas, and Cao, by incorporating social network system 100 that stores the graph data structure in an object store of the social network system 100 hosted on physical servers that communicatively interacts with the remote client device, as taught by Shi (Paragraph 0019, 0023, 0024, 0031, and 0033), because all four applications are directed to data structure and content discovery; incorporating social network system 100 that stores the graph data structure in an object store of the social network system 100 hosted on physical servers that communicatively interacts with the remote client device provides an accurate encapsulation of any correlative or casual relationships associated with content objects (see Shi Paragraph 0058).

As to claim 18:
Bromage, Ilyas, and Cao discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose the method of claim 1, wherein the steps are performed by a client device and the data structure is retrieved from a remote server.
Shi discloses:
The method of claim 1, wherein the steps are performed by a client device and the tree of nodes is retrieved from a remote server [Paragraph 0012 teaches the social network utilizes a social graph that includes nodes representing users and concepts in the social network environment as well as edges that define or represent connections between such nodes. Paragraph 0019 teaches each client device 113 may generally be a computer, computing system, or computing device including functionality for communicating (e.g., remotely) over a computer network… the client applications allow a user of client device 113 to enter addresses of specific network resources to be retrieved, such as resources hosted by social networking system 100. Paragraph 0023 teaches social networking system 100 is a network addressable system that, in various example embodiments, comprises one or more physical servers as well as one or more data stores. The one or more physical servers are operably connected to Internet 120 via, by way of example, a set of routers or networking switches. Paragraph 0024 teaches the physical servers may be referred to as web server 101, although, as just described, the servers may include numerous servers hosting, for example, social networking system 100, as well as other content distribution servers, data stores, or databases. Paragraph 0026 teaches object store 102 may include places database 104, containing information pertaining to physical locations or businesses represented by concept nodes in social networking system 100. Paragraph 0028 the social graph information stored by social networking system 100 in object store 102, and particularly in the social graph database, includes a plurality of nodes and a plurality of edges that define connections between corresponding nodes. Note: The examiner interprets the recitation of social network system 100 that stores the graph of nodes (tree of nodes) in an object store of the social network system 100 hosted on physical servers that communicatively interacts with the remote client device reads on the claimed the steps are performed by a client device and the tree of nodes is retrieved from a remote server, wherein the entering an address via a client device of a specific network resources to be retrieved such as resources hosted by the social network system 100 is interpreted to be the included in the claimed steps performed by a client device. The graph of nodes (tree of nodes) within the object store is interpreted to be a retrieved resource and reads on the claimed tree of nodes is retrieved from a remote server.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Bromage, Ilyas, and Cao, by incorporating social network system 100 that stores the graph of nodes in an object store of the social network system 100 hosted on physical servers that communicatively interacts with the remote client device, as taught by Shi (Paragraph 0019, 0023, 0024, and 0028), because all four applications are directed to data structure and content discovery; incorporating social network system 100 that stores the graph data structure in an object store of the social network system 100 hosted on physical servers that communicatively interacts with the remote client device provides an accurate encapsulation of any correlative or casual relationships associated with content objects (see Shi Paragraph 0058).

Response to Arguments
Applicant’s arguments directed to the 103 rejection with respect to the recitation of “storing trained weights of a neural network defining probability values indicative of machine-learned likelihood of association between each pair of a plurality of metadata tags associated with content items in a media system, wherein the neural network is trained using training samples each having a feature vector defining the metadata tags associated with a corresponding content item” in claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding the Office Action rejection of claims 1 under 35 U.S.C. 103, the applicant presents the following arguments in the June 28, 2022 remarks page 11.
“… Ilyas also does not disclose or suggest storing a semantic data model defining, for each one of the plurality of metadata tags, a respective tree of nodes arranged in a hierarchical structure with said metadata tag as a root node and the remaining plurality of metadata tags as child nodes stemming from the root node based on the trained weights of the neural network”

Examiner respectfully presents the following response to Applicant’s amendments and remarks:
Applicant’s arguments have been fully considered but they are not persuasive. The Examiner respectfully disagrees with the applicant’s arguments regarding claims 1’s recitation of “storing a semantic data model defining, for each one of the plurality of metadata tags, a respective tree of nodes arranged in a hierarchical structure with said metadata tag as a root node and the remaining plurality of metadata tags as child nodes stemming from the root node based on the trained weights of the neural network” (see Ilyas Paragraph 0090, 00103, 00107, 00399, 00406, 00413 combined with Bromage Paragraph 0006, 0033, and 0055). As for, “storing a semantic data model defining for each one of the plurality of metadata tags’ an AKRM may include one or more elemental data structures 120 and one or more knowledge processing rules 130 (see Ilyas Paragraph 0090). Various metadata may be associated with each of the entities (e.g., concepts and concept relationships) within the AKRM (see Ilyas Paragraph 00107). Storing data associated with elemental data structure 1906 may also store data associated with a statistical graphical model associated with elemental data structure 1906. For example, elemental data structure 1906 may be represented as a graph, with elemental concepts and elemental concept relationships encoded as node data structures and edge data structures, respectively (see Ilyas Paragraph 00399). Calculating a semantic coherence of two or more concepts in the elemental data structure may comprise using the probabilities associated with the nodes of the statistical graphical model to compute joint probabilities associated with the nodes corresponding to the two or more concepts (see Ilyas Paragraph 00406). The examiner maintains storing the elemental data structure (semantic data model) as part of the AKRM that represents metadata associated concepts (metadata tags) along semantic coherence reads on the claimed storing a semantic data model defining for each one of the plurality of metadata tags.].
As for, “respective tree of nodes arranged in a hierarchical structure”, the overall organization of the AKRM data model stored as elemental data structure 120 in system 100 may be encoded as a faceted data structure, wherein conceptual entities are related explicitly in hierarchies (extrinsic relationships), as well as joined in sets to create complex concepts (intrinsic relationships) (see Ilyas Figure 17 and Paragraph 00103). The examiner maintains nodes as illustrated in Fig.17 arranged in a hierarchical structure reads on the claimed respective tree of nodes arranged in a hierarchical structure.] 
As for “with said metadata tag as a root node and the remaining plurality of metadata tags as child nodes stemming from the root node based on weights”, the graphical model may be modified by assigning a probability corresponding to the semantic coherence of the elemental component to a graphical component of the graphical model… graphical component may be used to determine a semantic coherence of a candidate concept or relationship. If the semantic coherence of a candidate concept exceeds a first threshold semantic coherence, the candidate concept may be added to the elemental data structure (see Ilyas Paragraph 00413). The examiner maintains semantic coherence (weights) that used to modify (arrange) elemental data structure by adding concepts and relationships as illustrated in Figure 17 (metadata tag as a root node and the remaining plurality of metadata tags as child nodes stemming from the root node) to the elemental data structure reads on the claimed with said metadata tag as a root node and the remaining plurality of metadata tags as child nodes stemming from the root node based on weights.]; 
As for “trained weights of the neural network”, input nodes each connected to a plurality of hidden nodes, each input node representing an associated attribute value of one of a plurality of predefined attribute types, each connection having an associated weight embodying a strength of connection between the corresponding nodes as trained for the particular user (see Bromage Paragraph 0006). The inference model data 11 1 consists of a set of trained sub -models 113, hidden state matrices of double-precision values (see Bromage Paragraph 0055). Each sub-model 113 defines a structured set of trained parameter values, corresponding to a respective attribute type and defining a plurality of trained weights between a plurality of input nodes and a plurality of hidden nodes of the artificial neural network (see Bromage Paragraph 0033). The examiner interprets matrices with stored trained weights of a neural network reads on the claimed storing trained weights of a neural network. 
Further clarification through amendments to the claim language may aid in differentiating from the current prior art citations.

Regarding the Office Action rejection of claims 1 under 35 U.S.C. 103, the applicant presents the following arguments in the June 28, 2022 remarks page 12.
“Cao (WO 2014146265) does not disclose or suggest all of the above distinguishing features defined in amended claim 1”

Examiner respectfully presents the following response to Applicant’s amendments and remarks:
Applicant’s arguments have been fully considered but they are not persuasive. The Examiner respectfully disagrees with the applicant’s arguments regarding all of the distinguishing features defined in amended claim 1. Cao is only referenced as to teaching “identifying a plurality of content items to recommend based on the determined sequence of metadata tags, wherein at least one of the content items to recommend is associated with a metadata tag along the path between the reference metadata tag and the target metadata tag” (see Figures 4, 5, Paragraph 0059, and Paragraph 0063). By way of example, BBC websites has a tree structure, and if the user browsed mostly bbc.com/sport, then bbc.com/sport is recommended. However, if the user browsed bbc.com/sport and bbc.com/news equally, bbc.com is recommended (see Cao Figures 4, 5, and Paragraph 0059). The system 100 applies the same approach to an OS home screen, an application directory, or an application store that has a tree structure. By way of example, the system 100 displays on a mobile device home screen six shortcuts to only six mostly used applications, instead of showing all available mobile applications (see Cao Paragraph 0063). The examiner maintains the example of displaying six shortcuts to only six mostly used applications reads on the claimed identifying a plurality of content items to recommend because, in the context of the cited prior art, mostly used applications indicates a higher amount of user interest in those applications, therefore they are recommended. To further elaborate, in the context of the cited prior art, the mostly used applications are recommended using the process used in recommending bbc.com/sport or bbc.com/home based on usage information. The process includes bbc.com to bbc.com/sport (Figures 4 and 5) leading to a recommendation of bbc.com/sport or bbc.com/home (sequence of metadata tags), which results in recommending bbc.com/sport or bbc.com/home based on usage information and in the tree structure and bbc.com/sport or bbc.com shortcuts displayed on a mobile device based on usage or mostly used shortcuts. Further clarification through amendments to the claim language may aid in differentiating from the current prior art citations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EARL ELIAS/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169